UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act Of 1934 Date of Report (Date of earliest event reported) January 8, 2013 THE PROCTER & GAMBLE COMPANY (Exact name of registrant as specified in its charter) Ohio 1-434 31-0411980 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) One Procter & Gamble Plaza, Cincinnati, Ohio (Address of principal executive offices) Zip Code (513) 983-1100 (Registrant's telephone number, including area code) Zip Code o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01REGULATION FD DISCLOSURE OnJanuary 8, 2013, The Procter & Gamble Company (the "Company") announced that its Board of Directors declared a quarterly dividend of fifty-six pointtwenty cents ($0.562) per share on theCommon Stock and on the Series A and Series B ESOP Convertible Class A Preferred Stock of the Company, payable on or afterFebruary 15, 2013, to Common Stock shareholders of record at the close of business onJanuary 18, 2013,and to Series A and Series B Preferred Stock shareholders of record at the start of business on January 18, 2013. This 8-K is being furnished pursuant to Item 7.01, "Regulation FD Disclosure." SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. THE PROCTER & GAMBLE COMPANY BY: /s/Susan S. Whaley Susan S. Whaley Assistant Secretary January 8, 2013 EXHIBIT(S) 99.News Release by The Procter & Gamble Company datedJanuary 8, 2013.
